Long, J.
This action is brought to oust the respondent from the office of supervisor of tihe township of Hamtramck, in Wayne county. At the annual township meeting of that township held in April, 1895, the relator and respondent were candidates for the office of supervisor. The vote, as canvassed by the township board, gave the respondent 181 votes, and the relator 177. The respondent thereupon took the oaith of office, and claims the. right to hold the same.
The information was filed in this court, to which respondent answered, 'and an order was thereupon made on June 20th that the issues of fact raised by the pleadings would be set for trial in the Wayne circuit court. A. jury was thereupon impaneled, and its findings have been returned into this court, as follows:
“First question. How many legal votes, were cast in favor of ,said relator, William Blanck, for -supervisor, in the township of Hamtramck, at the April election, 1895?
“Answer. 218.
“Second qmstion. How many legal votes were oast in favor of said respondent, George Howenoft, for supervisor, in said township of Harntrunrck, at the April election, 1895?
“Answer. 181.
“Third question. Did any of the ballots containing votes-cast in favor of said relator, William Blanck, bear distinguishing marks, — that is to say, letters, initials, words, or marks so made thereon- as to distinguish each of the same, respectively, from the -other ballots cast at that election?
“Anstoer. Yes.
“Fourth question. If so, how many isuoh ballots were-cast, and of what did -su-eh distinguishing marks consist?
“Anstoer. 41; pencil marks.
“Fifth question. Were any letters, initials, words, or marks fraudulently placed on any of the ballots cast for-relator after such ballots were deposited in the ballot-box?
“Anstoer. Yes.
“Sixth question. If so, on how many of such ballots-were such letters, initials, words, or marks so placed?
*87“Answer. 41. 1
“Seventh question. DM any of the ballots containing votes east in favor of said respondent, Geotrge Howeroft, bear distinguishing marks, — that is to say, letters, initials, words, or marks so made thereon as to distinguish each of the same, respectively, from the ether ballots cast at that election?
“Answer. No.
“Eighth question. If so, how many suclh ballots were oast, and of what did such distinguisMng marks consist?
“Answer. None.”
It is the claim iof the relator that, when these 41 ballots were cast, none of these distinguishing marks were on them, but that they were placed on the ballots after they were cast, and after the ballot box was opened; and we think this, in effect, is the finding of the jury. The township board threw them out, and thus found the whole number of votes oast to be 358, giving the respondent 181, and the relator only 177, while the whole number of votes cast by the finding of the jury in this proceeding is 399, of which relator had 218 and the respondent only 181; and the jury also find that there were 41 ballots bearing distinguishing marks, and that all of such marks were fraudulently placed on the ballots after such ballots were deposited in the box. The return of the jury settles conclusively that the relator was elected by a majority vote of all the electors, voting on this question, and a judgment of ouster must be entered.
The other Justices concurred.